                             UNITED STATES DISTRICT COURT

                            NORTHERN DISTRICT OF CALIFORNIA

                                   CRIMINAL MINUTES

Date: January 21, 2020           Time: 9:20 – 2:08 =           Judge: EDWARD M. CHEN
                                       4 Hours; 9 Minutes

Case No.: 18-cr-00310-EMC-1 Case Name: USA v. Lawrence J. Gerrans
Attorneys for Government: Robin Harris, Lloyd Farnham
Attorneys for Defendant: Brian Getz, Eric Krebs
Defendant: [X] Present [ ] Not Present
Defendant's Custodial Status: [X] In Custody [ ] Not in Custody

 Deputy Clerk: Angella Meuleman                       Court Reporter: Belle Ball
 Interpreter:                                         Probation Officer:


                                      PROCEEDINGS

Jury Trial, Day 5 – Held.

                                         SUMMARY


Witnesses: Ehran Gunday Video Deposition, Rebeca Iavarone, Brian Swisher, Jason Richards,
Philip Villanuea.

Admitted Exhibits: 37, 42, 43, 46, 69, 72, 78, 182, 188, 189, 215 thru 220, 222, 227, 239, 250,
253A thru 253H, 269, 280, 301, 270.



CASE CONTINUED TO: January 22, 2020 at 8:30 a.m. for Further Jury Trial.
